In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

*********************
WILLIAM R. CHOINIERE,     *
                          *                        No. 16-1286V
              Petitioner, *                        Special Master Christian J. Moran
v.                        *
                          *                        Filed: September 15, 2017
SECRETARY OF HEALTH       *
AND HUMAN SERVICES,       *                        Stipulation; influenza (“flu”) vaccine;
                          *                        pneumococcal vaccine; chronic
              Respondent. *                        demyelinating polyneuropathy
                          8                        (“CIDP”).
*********************

Kate Gerayne Westad, Larkin Hoffman, et al., Ltd., Minneapolis, MN, for
Petitioner;
Debra A. Filteau Begley, United States Dep’t of Justice, Washington, DC, for
Respondent.

                             UNPUBLISHED DECISION1

       On September 15, 2017, the parties filed a joint stipulation concerning the
petition for compensation filed by William R. Choiniere on October 6, 2016. In
his petition, petitioner alleged that the influenza vaccine he received on October 7,
2013, and the pneumococcal vaccine that he received on October 22, 2013, which
are both contained in the Vaccine Injury Table, 42 C.F.R. §100.3(a), caused him to
suffer chronic demyelinating polyneuropathy. Petitioner further alleges that he
suffered the residual effects of this injury for more than six months. Petitioner
represents that there has been no prior award or settlement of a civil action for
damages on his behalf as a result of his condition.


       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
       Respondent denies that the vaccines either caused or significantly
aggravated petitioner’s alleged injury or any other injury, and denies that
petitioner's current disabilities are the result of a vaccine-related injury.

      Nevertheless, the parties agree to the joint stipulation, attached hereto. The
undersigned finds said stipulation reasonable and adopts it as the decision of the
Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       A lump sum payment of $148,000.00 in the form of a check payable to
       petitioner. This amount represents compensation for all damages that
       would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 16-1286V according to this decision
and the attached stipulation.2


       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

***************** ********************
WILLIAM R. CHOINIERE,                          *
                                               *
                        Petitioner,            *               No. 16-1286V
                                               *               SPECIAL MASTER
v.                                             *               C HRISTIAN MORAN
                                               *
SECRETARY OF HEALTH AND                        *
HUMAN SERVICES,                                *
                                               *
                        Respondent.            *
*************************************

                                           STIP ULATION

       The parties hereby stipulate to the fo llowing matters:

        I.      Petitioner fil ed a petition for vacc ine compensation under the National Vaccine

Injury Compensation Program, 42 U.S.C. § 300aa- I0 to 34 (the "Vaccine Program"). The

petition seeks compensation fo r injuri es allegedly related to petitioner's rece ipt of influenza

("' fl u") and pneumococcal vaccines, which vaccines are contained in the Vacc ine Injury Table

(the "Table"), 42 C.F.R. § I 00.3 (a).

        2.      Petitioner received a nu vacc ine on October 7, 201 3, and a pneumococca l vaccine

on October 22, 201 3.

        3.      These vaccines were adm ini stered within the Un ited States .

        4.      Petitioner all eges that he developed chronic inflammatory demyelinating

polyneuropathy ("CIDP") that was caused-in-fact by a flu vacc ine admini stered on October 7,

201 3, and/or a pneumococcal vaccine adm inistered on October 22, 20 13, and that he experienced

residual effects o f thi s injury for more than six months.
        5.      Petitioner represents that there has been no prior award or settlement of a civil

acti on for damages on hi s behalf as a result of hi s cond iti on.

        6.       Respondent denies that petitioner's alleged CIDP, or any other injury, was

caused-in-fact by his flu and/or pneumococca l vaccinations.

        7.       Maintaining their above-stated pos itions, the parties nevertheless now agree that

the issues between them shalI be settl ed and that a decision should be entered award ing the

compensation described in paragraph 8 of this Stipulation.

        8.       As soon as practicable after an entry of judgment refl ecting a deci sion consistent

with the terms of this Stipulation, and after petitioner has fil ed an election to receive

compensation pursuant to 42 U.S.C. § 300aa-2 I(a)( I), the Secretary of Health and Human

Serv ices wi ll issue the fo ll owing vaccine compensation payment:

        A Jump sum of $ 148,000.00 in the form of a check payable to petitioner. This amount
        represents compensation for all damages that would be available under 42 U.S.C.
        § 300aa- 15(a).

        9.       As soon as practicable after the entry of judgment on entitlement in this case, and

after petitioner has fi led both a proper and timely election to receive compensation pursuant to

42 U.S.C. § 300aa-2 I(a)( I), and an appl ication, the parties will submit to further proceedings

before the special master to award reasonable attorneys' fees and costs incurred in proceeding

upon this petition.

         I0.     Petitioner and his attorney represent that compensation to be provided pursuant to

thi s Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa- I 5(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance poli cies, Federal or




                                                      2
State health benefits programs (other than Title XIX of the Socia l Securi ty Act (42 U.S.C.

§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis.

        11.     Payment made pursuant to paragraph 8 and any amounts awarded pursuant to

paragraph 9 of this Stipu lation will be made in accordance with 42 U.S.C. § 300aa- l 5( i), subject

to the ava ilability of sufficient statutory funds.

        12.     The parties and their attorneys further agree and stipulate that, except for any

award fo r attorneys' fees, litigation costs, and past unreimbursable expenses, the money provided

pursuant to thi s Stipulation wi ll be used so lely for the benefit of petitioner as contemplated by a

strict construction o f 42 U.S.C. § 300aa-l 5(a) and (d), and subject to the conditions of 42 U.S.C.

§ 300aa- l 5(g) and (h).

        13.     In return for the payments described in paragraphs 8 and 9, petitioner, in his

individual capacity and on behalf of his heirs, executors, admini strators, successors or assigns,

does forever irrevocably and unconditionally release, acqu it and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments, cla ims, damages, loss of services, expenses and a ll demands

of whatever kind or nature) that have been brought, could have been brought, or cou ld be time ly

brought in the Court of Federa l Claims, under the National Vaccine Injury Compensation

Program, 42 U.S.C. § 300aa-l 0 et seq. , on account of, or in any way growing out of, any and all

known or unknown, suspected or unsuspected personal injuries to or death of petiti oner resulting

from , or alleged to have resulted from, a flu vaccinati on administered on October 7. 20 13 and/or

a pneumococca l vacc ine admini stered on October 22, 201 3, as all eged by petitioner in a petition

for vaccine compensation fi led on or about October 6, 2016, in the United States Court of

Federal C laims as petition No. 16- 1286V.



                                                      3
        14.     If petitioner shou ld die prior to entry of judgment, this agreement shall be

voidable upon proper notice to the Court on behal fof either or both of the parties.

        15.     If the spec ial master fail s to issue a deci sion in complete con formity with the

terms of this Stipulation or if the Court of Federa l Claim s fa ils to enter judgment in conformity

with a decision that is in complete conformity with the terms of this Stipulation, then the parties'

settlement and th is Stipulation shall be voidab le at the sole discretion of e ither party.

        16.     This Stipulation expresses a fu 11 and complete negotiated settlement of Iiabi lity

and damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended,

except as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of

the parties hereto to make any payment or to do any act or thing other than is herein expressly

stated and clearly agreed to. The parties further agree and understand that th e award described in

this Stipulation may reflect a comprom ise of the parties' respective pos itions as to liability and/or

amount of damages, and further, that a change in the nature of the inj ury or condition or in the

items of compensation sought, is not grounds to modify or revi se this agreement.

        17.     This Stipulation shal l not be construed as an adm ission by the United States or the

Secretary of Health and Human Services that petitioner's alleged CID P, or any other cond ition,

was caused-in-fact by his flu and/or pneumococca l vaccinations.

        18.     All rights and obligations of petitioner hereunder sha ll apply eq ually to

petitioner' s heirs, executors, administrators, successors, and/or assigns.

                             EN D OF STIPULATION

I
I
I
I
I
I


                                                    4
Respectfully submitted,

PETITIONER:                 ~         .

~£~
WILLIAM R. CHOINIERE

                                FOR            AUTHORIZED REPRESENTATIVE
                                               0 THE ATTORNEY GENERAL:



                                                         INE E. REEVES
Larkin o an Daly Lindgren Ltd.                         Director
8300 Norman Center Drj_ye, Suite I000          To1ts Branch
Minneapolis, MN 55437-1060                     Civil Division
(952) 896-3227                                 U.S. Department of Justice
                                               P.O. Box 146
                                               Benjamin Franklin Station
                                               Washington, DC 20044-0146

                                               ATTORNEY OF RECORD FOR
                                               RESPONDENT:




Director
                                                  BRAA. FILT
                                               Trial Attorney
                                                                 A~
Division of Injury Compensation Programs       Torts Branch
Healthcare Systems Bureau                      Civil Division
U.S. Department of Health                      U.S. Department of Justice
5600 Fishers Lane                              P.O. Box 146
Parklawn Building, Mail Stop 08N146B           Benjamin Franklin Station
Rockville, MD 20857                            Washington, DC 20044-0146
                                               (202) 616-4181     .


Dated:   qr/ f'S: I/ Fj--



                                           5